Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 1 of 9 PageID #: 622




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 AFS/IBEX, a division of METABANK,                                  :
                                                                    :
                                     Plaintiff,                     :
                                                                    :
                            v.                                      :                  DECISION & ORDER
                                                                    :                  18-CV-0631 (WFK)
 AEGIS MANAGING AGENCY LIMITED,                                     :
 as Managing Agent of SYNDICATE 1225                                :
 AT LLOYD’S, CRC INSURANCE SERVICES, INC., :
 and TRANSPORTATION WRITERS, INC.,                                  :
                                                                    :
                                     Defendants.                    :
 -------------------------------------------------------------------X

 WILLIAM F. KUNTZ, II, United States District Judge:

 AFS/IBEX (“Plaintiff”) brings this action against AEGIS Managing Agency Limited, CRC
 Insurance Services, Inc., and Transportation Writers, Inc. (“Defendants”) for breach of contract
 under New York Law. Plaintiff paid Defendants $2,548,200.00 in insurance premiums under a
 policy that was terminated before the full term. Plaintiff now alleges Defendants owe Plaintiff
 $1,643,343.02 in unearned premiums. Defendants argue all premiums were earned under the terms
 of the policy and therefore they are entitled to retain all premiums paid. Both parties now move
 under Rule 56 of the Federal Rules of Civil Procedure for summary judgment. For the reasons
 stated below, Plaintiff’s motion for summary judgment is GRANTED and Defendants’ motion for
 summary judgment is DENIED.

                                                BACKGROUND1

          Plaintiff initiated this lawsuit on January 30, 2018. ECF No. 1. The operative complaint

 was filed on February 20, 2019. ECF No. 41. On August 12, 2019 the parties filed cross-

 motions for summary judgment. ECF Nos. 48, 49.

          Plaintiff is an insurance premium finance company. Stip. ¶ 15. Defendant AEGIS is an



 1
  The facts are drawn from the parties’ joint stipulation of material facts (“Stip.”), ECF No. 48 –4, Defendants’ Local
 Rule 56.1 Statement (“Defs.’ St.”), ECF No. 49 –1, and Plaintiff’s Response to Defendants’ Local Rule 56.1
 Statement (“Pl.’s Resp.”), ECF No. 49–2. Citations to a party's Rule 56.1 statement and memorandum incorporate
 by reference the documents cited therein. The Court takes to be true facts stated in a party's Rule 56.1 statement
 supported by testimonial or documentary evidence and denied by the other party with only a conclusory statement
 without citation to conflicting testimonial or documentary evidence. See E.D.N.Y. Local Rule 56.1(c), (d).
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 2 of 9 PageID #: 623




 excess line insurance carrier and broker. Id. ¶ 16. In 2016, Red Hook, a construction company

 doing business in New York, sought commercial insurance from Defendant AEGIS. Id. ¶¶ 19–

 22. Defendant AEGIS issued a commercial general liability policy to Red Hook (the “AEGIS

 Policy”). Id. The AEGIS Policy provided liability limits of $2,000,000.00 per occurrence,

 subject to a $50,000.00 deductible. Defs.’ St. ¶ 21. Red Hook paid an annual premium of

 $2,000,000.00 with 25% earned at inception. Id. ¶ 23. The AEGIS Policy designated New York

 as the choice of law forum. Stip. ¶ 21.

         In order to pay the $2,000,000.00 premium, Red Hook sought and obtained a loan from

 Plaintiff, pursuant to two premium finance agreements which were executed between Red Hook

 and Plaintiff on October 18, 2016 and March 27, 2017 respectively. Id. ¶ 22. Pursuant to these

 agreements, Plaintiff paid $2,548,200.00 to Defendants on behalf of Red Hook. Id. Red Hook

 ceased operations during the term of the AEGIS Policy and defaulted on repayment of the

 premiums owed to Plaintiff. 2 Id. ¶¶ 23–24. When Red Hook defaulted, the remaining balance

 due on the loan was $1,783,788.16. Id. On August 21, 2017, Plaintiff authorized cancellation of

 the AEGIS Policy, on behalf of Red Hook, and the AEGIS Policy officially terminated on

 August 23, 2017. Id. ¶¶ 26–27. While the AEGIS Policy was in effect, i.e. prior to the August

 23, 2017 date of termination, Red Hook made several valid claims for losses or occurrences. Id.

 ¶ 30.

         Defendants have retained all premiums financed by Plaintiff and paid on behalf of Red

 Hook. Id. ¶ 28. Plaintiff alleges there are unearned premiums which, when computed on a pro




 2
  The premium finance agreements between Plaintiff and Red Hook provide that, “[Red Hook] assigns [Plaintiff] as
 security for the total amount payable in this Agreement any of the above [which include all unearned premiums]
 which may become payable under the insurance policies.” Plaintiff’s Memorandum of Law in Support of Motion
 for Summary Judgment (Pl.’s Mem.”) at 3. Accordingly, the Court finds, per the premium finance agreement,
 Plaintiff is entitled to any interest owed to Red Hook under the AEGIS Policy.
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 3 of 9 PageID #: 624




 rata basis as of the date of cancellation, amount to $1,643,343.02. Id. ¶ 29. Plaintiff alleges

 Defendants are required to return all unearned premiums to Plaintiff on a pro rata basis according

 to the terms of the AEGIS Policy. Defendants argue, it fully earned all paid premiums. The

 dispute concerns the interpretation of the following two clauses from the AEGIS Policy

 (hereinafter, the “Payment Clause” and the “Cancellation Clause,” respectively).

            PAYMENT TERMS
            The (Re)Insured undertakes that premium will be paid in full to Underwriters within 30
            days of inception of this policy (or, in respect of installment premiums, when due). If the
            premium due under this policy has not been so paid to Underwriters by the 30th day from
            the inception of this policy, and (in respect of installment premiums, by the date that they
            are due) Underwriters shall have the right to cancel this policy by notifying the (Re)Insured
            via the broker in writing. In the event of cancellation, premium is due to Underwriters on
            a pro rata basis for the period that Underwriters are on risk but the full policy premium
            shall be payable to Underwriters in the event of a loss or occurrence prior to the date of
            termination which gives rise to a valid claim under this policy.3
                                                         ***
            CANCELLATION
            If this policy is canceled, we will send the first Named Insured any premium refund due.
            If we cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may
            be less than pro rata. The cancellation will be effective even if we have not made or offered
            a refund.
 Plaintiff’s Motion for Summary Judgment, Exhibit A, ECF No. 48–4 (“Ex. A”).
            Plaintiff argues the Cancellation Clause governs the instant dispute, requiring Defendants

 to return the pro rata share of all unearned premiums to Plaintiff. Defendants argue the Payment

 Clause governs and that under that clause, Defendants have earned all premiums and thus need

 not return any sum to Plaintiffs.

                                            STANDARD OF REVIEW

            A court “shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.



 3
     The parties agree the term “Underwriter[s]” in this clause refers to Defendant AEGIS, the insurer.
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 4 of 9 PageID #: 625




 R. Civ. P. 56(a). “The role of the court is not to resolve disputed issues of fact but to assess

 whether there are any factual issues to be tried. In determining whether summary judgment is

 appropriate, this Court will construe the facts in the light most favorable to the non-moving party

 and must resolve all ambiguities and draw all reasonable inferences against the movant.” Brod v.

 Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (internal citations and quotations omitted). No

 genuine issue of material fact exists “where the record taken as a whole could not lead a rational

 trier of fact to find for the non-moving party.” Lovejoy–Wilson v. NOCO Motor Fuel, Inc., 263

 F.3d 208, 212 (2d Cir. 2001) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 574, 587 (1986)).

        If the moving party satisfies this burden, the non-moving party must “make a showing

 sufficient to establish the existence of [each] element to that party’s case . . . since a complete

 failure of proof concerning an essential element of the non-moving party’s case necessarily

 renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–323.

 Importantly, if the evidence produced by the non-moving party “is merely colorable, or is not

 significantly probative, summary judgment may be granted.” Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 249–250 (internal citations omitted).

        Cross-motions for summary judgment do not alter the basic standard, but simply require

 the court to determine whether either of the parties deserves judgment as a matter of law on facts

 that are not in dispute. Morales v. Quintel Entm't, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing

 Terwilliger v. Terwilliger, 206 F.3d 240, 244 (2d Cir. 2000)). Thus, even if both parties move

 for summary judgment and assert the absence of any genuine issues of material fact, “a district

 court is not required to grant judgment as a matter of law for one side or the other.” Heublein,

 Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir. 1993). “Rather, each part’s motion must be
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 5 of 9 PageID #: 626




 examined on its own merits, and in each case all reasonable inferences must be drawn against the

 party whose motion is under consideration.” Morales, 249 F.3d at 121 (internal citation

 omitted).

                                             DISCUSSION

          Because jurisdiction in this case is premised on diversity of the parties’ citizenship, and

 the parties agree the contract at issue designated New York as the choice of law forum, this

 Court applies the law of New York. Krauss v. Manhattan Life Ins. Co. of N.Y., 643 F.2d 98, 100

 (2d Cir. 1981); Principal Life Ins. Co. v. Locker Grp., 869 F. Supp. 2d 359, 363 (E.D.N.Y.

 2012).

          Under New York law, “unambiguous provisions of an insurance contract must be given

 their plain and ordinary meaning.” White v. Continental Cas. Co., 9 N.Y.3d 264 (2007); In re

 Estates of Covert, 97 N.Y.2d 68 (2001) (“Contracts of insurance, like other contracts, are to be

 construed according to the sense and meaning of the terms which the parties have used, and if

 they are clear and unambiguous the terms are to be taken and understood in their plain, ordinary

 and proper sense.”) (quoting Hartol Prods. Corp. v. Prudential Ins. Co. of Am., 290 N.Y. 44

 (1943))). Insurance contracts “must be interpreted according to common speech and consistent

 with the reasonable expectation of the average insured.” Cragg v. Allstate Indem. Corp., 17

 N.Y.3d 118 (2011).

          In interpreting the agreement at issue, principles of contract interpretation instruct the

 Court to resolve all ambiguities against the drafter and in favor of the insured. Dworkwitz v. The

 New York Cent. R. R. Co., 230 N. Y. 188, 192 (1920) (“While, of course, the rules are well

 settled that an ambiguity in an instrument must be resolved against the one who prepared it. . .”);

 Nat’l Screen Serv. Corp. v. United States Fidelity & Guar. Co., 364 F.2d 275, 277 (2d Cir. 1966)
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 6 of 9 PageID #: 627




 (“The relevant case law in New York evinces a very strong tendency to favor the insured when

 construing words of ambiguous meaning in insurance contracts.”).

     I.       The “Cancellation Clause” not the “Payment Clause” Governs This Dispute

          The plain, unambiguous language of the contract makes clear the Cancellation Clause,

 not the Payment Clause, governs the parties’ rights to the premiums. The two clauses come from

 distinct parts of the AEGIS Policy. The Payments Clause describes the obligation of the insured

 to pay the premiums to the insurer within thirty days of the inception of the policy. The

 Cancellation Clause describes the rights of the parties in the event the agreement is terminated or

 cancelled.

          A plain reading of the Payment Clause, taken in the context of the entire agreement,

 makes clear that it only applies where the insured has failed to pay the entirety of the premiums

 owed within thirty days of the inception of the agreement. See Ex. A. (“[i]f the premium under

 this policy has not been so paid . . . [the insurer] shall have the right to cancel this policy by

 notifying the [insured] . . .”). Plaintiff in this case, on behalf of the insured, paid the entire

 $2,000,000.00 premium to Defendants, within thirty days of the inception of the agreement.

 Having done so, the Payment Clause does not apply. In INAC Corp. v. Underwrites at Lloyd’s, a

 Texas court, applying common principles of contract interpretation, found a similar clause

 limited to this application in the same circumstances. See 56 S.W.3d 242 (Ct. App. 14th Dis.

 2001) ( “The only reasonable interpretation of this section is that the third sentence applies only

 to cancellations by the [insurers] for nonpayment of premium. The [insurer] seeks to apply the

 third sentence [of the section] to a cancellation that was not made by the [insurer]. We reject this

 argument because its contrary to the unambiguous language of [the clause].”)

          A common sense reading of the AEGIS Policy makes clear the Cancellation Clause, not
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 7 of 9 PageID #: 628




 the Payment Clause, governs the obligations of the parties in the circumstances of this case. The

 Cancellation Clause states, “If this policy is canceled, [insurer] will send the [insured] any

 premium refund due. If [insurer] cancel[s], the refund will be pro rata. If the first [insured]

 cancels, the refund may be less than pro rata.” The only reasonable, unambiguous interpretation

 of the AEGIS Policy is that the Cancellation Clause governs the rights of parties generally when

 the contract is cancelled, whereas the Payments Clause governs specifically the situation in

 which the insurer cancels the contract because of the insured’s failure to pay the premiums.

 Because Plaintiff cancelled the agreement when Red Hook ceased operations, the Cancellation

 Clause applies.

    II.      Plaintiff is Entitled to the Pro Rata Share of all Unearned Premiums

          Having found the Cancellation Clause governs, Plaintiff is entitled to a refund of any

 unearned premiums. Plaintiff paid $2,548,200.00 to Defendants in premiums. The terms of the

 AEGIS Policy state 25% of the premiums were earned by Defendants at inception of the

 agreement with the remainder to be earned over the course of the life of the Policy. Because the

 AEGIS Policy was terminated early, Defendants had not yet earned all premiums paid to it. To

 determine the amount of unearned premiums due back to Plaintiff the Court looks to the second

 and third sentences of the Cancellation Clause, which read, “[i]f [insurer] cancel[s], the refund

 will be pro rata. If the first [insured] cancels, the refund may be less than pro rata.”

          Here, it is clear Plaintiff cancelled the contract on behalf of Red Hook. Therefore, the

 Cancellation Clause instructs, the “refund may be less than pro rata.” Whether the amount due to

 Plaintiff is a pro rata share of the unearned premiums or some lesser amount is governed by New

 York Banking Law § 576 (f): Cancellation of Insurance Contract Upon Default. Section 576

 reads, “The insurer or insurers within a reasonable time not to exceed sixty days after the
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 8 of 9 PageID #: 629




 effective date of cancellation, shall return whatever gross unearned premiums are due under the

 insurance contract or contracts on a pro rata basis to the premium finance agency for the

 benefit of the insured or insureds. However, upon such cancellation the insurer or insurers shall

 be entitled to retain a minimum earned premium on the policy of ten percent of the gross

 premium or sixty dollars, whichever is greater.” N.Y. Banking Law § 576 (McKinney)

 (emphasis added).

        Because the AEGIS Policy made clear that 25% of the premium was earned at inception

 and the remaining amount continued to be earned over the course of the policy’s term prior to

 cancellation, Defendants earned more than 10% of the premiums. Because Defendants will

 retain more than 10% of the premiums paid to them, Plaintiffs are entitled to the pro rata share of

 all unearned premiums. The parties agree the pro rata share of all unearned premiums is

 $1,643,343.02. Stip. ¶ 29. Under the terms of the AEGIS Policy, and the relevant section of the

 New York Banking Law, Plaintiff is thus entitled to that $1,643,343.02 of unearned premiums

 and Defendants are entitled to retain $904,856.98, constituting 36% of the premium paid and all

 of the premiums earned by the Defendants.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff has established it is entitled to $1,643,343.02, the pro

 rata share of unearned premiums under the AEGIS Policy. Accordingly, this Court GRANTS

 Plaintiff’s motion for summary judgment and DENIES Defendants’ motion for summary

 judgment. Plaintiff is ordered to submit on ECF a proposed judgment, consistent with this

 opinion, within 10 days of the entry of this decision, and Defendants shall file any objections

 thereto within 10 days thereafter.
Case 2:18-cv-00631-WFK-AKT Document 51 Filed 02/05/21 Page 9 of 9 PageID #: 630




                                          SO ORDERED.



                                                   s/ WFK
                                          ____________________________
                                          HON. WILLIAM F. KUNTZ, II
                                          UNITED STATES DISTRICT JUDGE
 Dated: February 5, 2021
        Brooklyn, New York
